IN THE UNITED STATES DISTRICT COURT
FOR THE SOU'I`HERN DISTRICT OF OHIO
WESTERN DIVISION

UNITED STATES OF AMERICA,

Plaintiff,
v. : CASE NO: 1:10-CR-014
: JUDGE BLACK

ERIC DUKE,
SSN: ***-**-3457

Defendant.

and
PAUL SCHWARZ,
ADMINISTRATOR, ESTATE OF ROBERT E. TEVLIN,

Garnishee.

ORDER FOR A WRIT OF CONTINUING GARNISHMENT

Upon application cf Plaintiff United States of America for a Writ of Continuing
Gamishment, the Court hereby finds that the application meets the requirements of 28 U.S.C. §

3205, and grants Plaintiff‘S application

IT IS SO ORDERED.

DATE; I/M)r%

Wj;@t

 

